Hon. Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                      OPINION NO. W-808
                     Re:   Where a corporation overpaid
                           a tax between g-1-59 and lo-
                           16-59, may it now be issued a
                           Tax Credit as authorized by
                           Title 122A, Art. 1.11, by the
                           State Comptroller, who assumed
                           administration of this function
                           on 10-16-59.

Dear Mr. Calvert:
          You have asked us to rule upon the question of
your authority under Title 122A, Art. 1.11, to issue a Tax
Credit for an overpayment of a corporation tax, which tax
was paid subsequent to the effective date of the Act above
referred to and prior to the 15th day of October when you
physically assumed the duties provided for in said Act.
          The Act provides, among other things, in Art. 1.11,
Para. 2, as follows:
         "When the Comptroller determines that
         any person, firm or corporation has
         through mistake of law or fact overpaid
         the amount due the State on any tax
         collected or administered by the Comp-
         troller, the Comptroller may, with the
         consent of the taxpayer, credit the per-
         son, firm or corporation overpaying the
         tax with the amount of such overpayment."
          The Act designated as Title 122A-Taxation-General
further provides in Chapter 24, Art. 24.01, Sec. 8 as follows:
               "Effective d,ate. This Act shall be
          effective September 1, 1959."
Hon. Robert S. Calvert, Page 2 (Opinion No. WW-808)


          Therefore, you are authorized and it becomes
your duty to follow the provisions of the Act from and
after September 1, 1959 and that you may credit the corpora-
tion overpaying the tax with the amount of such overpayment.

                           SUMMARY
                 Under the facts submitted in the
            opinion you may credit the corporation
            overpaying the tax with the amount of
            such overpayment.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas

                                    h-J--     '
                               BY
                                    Marvin H. Brown, Jr.
                                    Assistant
MHB,Jr:si
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John C. Phillips
Harris Toler
J. C. Davis, Jr.
Bob Eric Shannon
REVIEWED FOR THE ATTORNEY GENERAL
By:   Leonard Passmore